          Case 4:21-cv-40056-TSH Document 6 Filed 05/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT FOR THE
                               DISTRICT OF COLUMBIA
EMILE SOMDA,

       Plaintiff,

v.                                                 Case No. 1:21-cv-818

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.,

       Defendants.



                         PLAINTIFF’S CONSENT TO TRANSFER

       Plaintiff Emile Somda consents to the transfer of this mandamus action to the U.S.

District Court of Massachusetts.



Date: May 21, 2021

                                                   HACKING IMMIGRATION LAW, LLC

                                                   /s/ James O. Hacking, III
                                                   James O. Hacking, III
                                                   10900 Manchester Rd., #203
                                                   Kirkwood, MO 63122
                                                   Telephone: (314) 961-8200
                                                   Facsimile: (314) 961-8201
                                                   jim@hackingimmigrationlaw.com

                                                   ATTORNEY FOR PLAINTIFF
          Case 4:21-cv-40056-TSH Document 6 Filed 05/21/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 21, 2021, a copy of the foregoing was

served via operation of the Court’s electronic filing system upon the attorney for Defendants,

Daniel Schaefer.

                                                            /s/ James O. Hacking, III
